Case 2:18-CV-14206-SI\/|-.]CW Document 1 Filed 12/26/18 Page 1 of 8

Pro Se 7 (Rev. 12/| 6) Complaint for Employment Discrimination

g
l

UNITED STATES DISTRICT CoUn§ D,SFT'R,§?C°URT
forms f TERN merch oF t ~

Districtof 29l8 DEC 2b P lZ= 25
WIL LIAH W BLEV|NS

4206

Division

Case No.

bow 16Ja la _Clél£k

Plainti/f(s)
(Write the full name of each plamttj' who is filing this complaint
lf the names afa/l the plaintijjfs‘ cannot fit in the space above,
please write "see attached " in the space and attach an additional
page with the full list of names.)
-v-

lll___ beat ill/ala§/ 44

 

JUI'y Tt'iall (checlcone) |:] YeS

\/\_/\/\./\_/\_/`_/\_/\/

Defendant(s)
(Write the full name of each defendant who is being sue
names of all the defendants cannot f t in the space above, please
write‘ 'see attached" in the space and attach an additional page
with the full list of names )

COMPLAINT FOR EMPLOYMENT DISCRIMINATION

I. The Parties to This Complaint
A. The Plaintiff(s)

ES~HF

 

|:lNo

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed. `

  

   

  

Name
Street Address
Clty and County

 

DLLMo'ézi s

 

ar/< __`1
state ., 61

State and Zip Code ___W:_Hiéf _LZ__._(A g _l/_ M'¢ _::_:
Telephone Number `>_ ___ .___

E-mall Address

B. The Defendant(s)

~_ @:daxanl-___-

Provide the information below for each defendant named' m the complaint, whether the defendant ls an
individual, a government agency, an organization, or a corporation For an 1nd1v1dLVl(Fl@@ndant 0

include the person’ s job or title ( f known) Attach additional pages if needed.

___Proeoss__._..__...
..>$_ Dktd
._ CtRmDep
e__ Doc. No._eag».w.a__

 

 

Case 2:18-Cv-14206-SI\/|-.]CW Document 1 Filed 12/26/18 Page 2 of 8

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination
k

Defendant No. 1
Name
Job or Title nftmawn)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (iflmown)

 

 

 

 

 

 

 

Defendant No. 2
Name
Job or Title (ifknown)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (1'flmown)

 

 

 

 

 

 

 

Defendant No. 3
Name
Job or Title (ifknown)
Street Address
City and Countv
State and Zip Code
Telephone Number
E-mail Address (ifknown)

 

 

 

 

 

 

 

Defendant No. 4
Name
Job or Title afknown)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (ifknown)

 

 

 

 

 

 

 

Page 2 of 6

Case 2:18-CV-14206-S|\/|-.]CW Document 1 Filed 12/26/18 Page 3 of 8

Pro Se 7 (Rev. 12/16) Cornplaint for Empioyment Discrimination

\

 

C. Place of Employment

The address at which I sought employment or was employed by the defendant(s) is

Name _ D.PDJ' 010 ll€al$ "Ml"‘ hid/mel Mtr/L

 

 

 

 

Street Address
City and County §
State and Zip Code l l
Telephone Number ' 5 q " 00 O(p
\ ./
II. Basis for Jurisdiction

This action is brought for discrimination in employment pursuant to (check att that apply):

l:l Title VII of the Civil Rights Act of 1964, as codified, 42 U.S.C. §§ 2000e to 20006-17 (race,

color, gender, religion, national origin).

U\lote: In order to bring suit in federal district court under Title VII, you must first obtain a
Notice of Right to Sue letter from the Equal Employment Opportunity Commission.)

l:l Age Discrimination in Employment Act of 1967, as codified, 29 U.S.C. §§ 621 to 634.

(Note: In order to bring suit in federal district court under the Age Discrimination in
Employment Act, you must first file a charge with the Equal Employment Opportunity
Commission.)

lD/ Americans with Disabilities Act of 1990, as codified, 42 U.S.C. §§ 121 12 to 1211'7.

(Note: In order to bring suit in federal district court under the Americans with Disabilities
Act, you must first obtain a Notice of Right to Sue letter from the Equal Employment
Opportunity Commission.)

 

 

I:I Other federal law (speci)j) the federal law):
I___\ Relevant state law (speci]j/, y’lmown):
l:l Relevant city or county law (specijji, if known):

 

Page 3 of 6

Case 2:18-CV-14206-S|\/|-.]CW Document 1 Filed 12/26/18 Page 4 of 8

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

III. Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiffs rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph Attach additional pages if needed.

A. The discriminatory conduct of which I complain in this action includes (check all that apply):

Failure to hire me.

Termination of my employment

Failure to promote me.

Failure to accommodate my disability.

Unequal terms and conditions of my employment
Retaliation.

Other acts (specyj)):

|:| §|:|§|:I'q|:l

 

(Note: Only those grounds raised in the charge filed with the Equal Employment
Opportunity Commission can be considered by the federal district court under the
federal employment discrimination statutes.)

 

 

 

 

 

 

B. It is my best recollection that the alleged discriminat ry acts occurred on date(s)
l ”l ~' ml D?Dl g
C. I believe that defendant(s) (check ane):
I:l islare still committing these acts against me.
l:l is/are not still committing these acts against me.
D. Defendant(s) discriminated against me based on my (check atl that apply and explatn):
I:I race
\:l color
m gender/sex
I:I religion
l:l national origin
l:l age (year of btrth) (only when asserting a claim of age discrimination.)

lu/ disability or perceived disability (specijj) disability)
o 8 .¢,

E. The facts of my case are as follows. Attach additional pages if needed. m
ZL` ,11)01$ CUSM'M=F against tm 1 dale w
jj m~iorw\tol liu-w assur s.c_
‘H/m!~ mg issues m nw ll arm

 
 
 

. ..
'_ \._.__.: .-.-.___._`-_._=:

Case 2:18-CV-14206-S|\/|-.]CW Document 1 Filed 12/26/18 Page 5 of 8
ollmle D\l/ alcon/1

r/Q WMMMM=@/dagam%lewpa@/
%waa»dcbcplm/apa¢ajaampayaa
wat.ppppspmpa ct nathan am
tp appapaaapnppwpp.ttpppaappa
w MWMMM%%WW%?

dam pp @JW
@ _pctr tj%:@@/W

Map*tpp’ép”*ttia“tpht“p;:

p@ \/pl[ /\lOll/%%ew
daewtdp:i:i /L@WM¢@
mian)apha/&alia

all
d a
ZZ;:KM%;::M
O/”/ 791 W 82d/li

hite/pew aMMA@wnM¢/MJ
@ pppapawhp wm

' marble Waldawma%
md ALt/tz/Wda:ttf\é JMM

gwaltaa/MJWWM%Z%MMM

ppm ph
;)%%M aim

Case 2:18-CV-14206-S|\/|-.]CW Document 1 Filed 12/26/18 Page 7 of 8

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

mapp tips QMT
tweed/fy @G’B?dd:j;ra 0 "

ll en mpm,d_
abflnor: 614 h‘l'=@¥ @.&.GL aw%owof+ wpv@lfar;djo IM

M,m'+e dp,t.d. V`€a"a,lia,-l ’m% bQCw~t~¥-L atl
;‘;)e;ru$$w Mdngd@ (’;#m& rag;ll@a£(l¢ )U

 

 

(Note: As additional support for the facts of your claim, you may attach to this complaint a copy of
your charge filed with the Equal Employment Opportunity Commission, or the charge filed with the
relevant state or city human rights division.)

IV. Exhaustion of Federal Administrative Remedies

A. It is my best recollection that I filed a charge with the Equal Employment Opportunity Commission or
my Equal Employment Opportunity counselor regarding the defendant's alleged discriminatory conduct

…1 / ~1 / pip/1

B. The Equal Employment Opportunity Commission (check ane):
El has not issued a Notice of Right to Sue letter.
E/ issued a Notice of` Right to Sue letter, which I received on (date) 2 MX

UVote. Attach a copy of the Notice ofRight to Sue letter from the Equal Employment
Opportunity Commission to this complaint )

C. Only litigants alleging age discrimination must answer this question.

Since filing my charge of age discrimination with the Equal Employment Opportunity Commission
regarding the defendant's alleged discriminatory conduct (checlc one):

l:l 60 days or more have elapsed.
l___l less than 60 days have elapsed.

V. Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments Include any basis for claiming that the wrongs alleged are continuing at the present time. Include the
amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any punitive
or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or punitive
money damages.

j bOl)u,lOl,J like ‘h) be reinstatith State all/ll

bb bowl L\) ll'hh;{
SU\/l'lLb J/\ N:l?r w`gq\°)l' theft/heim a:k.'éo wl¢l
also tail in £@@JvL ¢ll)O,éooh ngpam applm%r\,j)

d_l¢(',rihmnofl')£h) F'L+d,lt d'|l`n M l']l’\@,l"d€ Pagesofs

Case 2:18-CV-14206-S|\/|-.]CW Document 1 Filed 12/26/18 Page 8 of 8

Pro Se 7 (Rev. 12/'16) Complaint for Employment Discrimination

 

VI. Certification and Closing

Under Federal Rule of Civil Procedure ll, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint (l) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identitied, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule l l.

A. For Parties Without an Attomey

I agree to provide the Clerk’s Oti`lce with any changes to my address where case-related papers may be
served. I understand that my failure to keep a current address on tile with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: / 2 £') / g

Signature of Plaintiff
Printed Name of Plaintiff

 
  

 

B. For Attorneys

Date of signing:

Signature of Attomey

 

Printed Name of Attomey

 

Bar Number

 

Name of Law Firm
Street Address
State and Zip Code

 

 

 

Telephone Number
E-mail Address

 

 

Page 6 of 6

